Citation Nr: 0834900	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-40 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
beriberi.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
pulmonary disability, to include tuberculosis, COPD, 
bronchitis, and pulmonary emphysema.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
kidney disorder, to include cystolithiasis.  

4.  Entitlement to service connection for hemorrhoids, to 
include as secondary to the service-connected irritable bowel 
syndrome (IBS).  

5.  Entitlement to an increased rating for the service-
connected IBS, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1941 to February 
1943 and from February 1944 to May 1946.  He was a prisoner 
of war of the Japanese Government from May 1942 to January 
1943.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, and denied service connection 
for hemorrhoids, denied an increased rating for the service-
connected IBS, and determined that new and material evidence 
had not been received sufficient to reopen previously denied 
claims of service connection for beriberi, a kidney disorder, 
and a pulmonary disability.

Although unrelated to the claims on appeal, but nevertheless 
significant, the RO issued a rating decision in November 1998 
that granted an increased rating from 30 percent to 60 
percent for the service-connected ischemic heart disease as a 
residual of beriberi.  In addition, the RO issued a rating 
decision in February 2000 that granted entitlement to a total 
disability rating based on unemployability do to service-
connected disability.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c); and 38 U.S.C.A. § 7107(a)(2).

The issue of entitlement to service connection for 
hemorrhoids is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1984 decision, the Board denied service 
connection for beriberi.  

2.  Evidence submitted since the Board's January 1984 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim of service 
connection for beriberi.

3.  In a February 1987 rating decision, the RO denied the 
veteran's original claim of service connection for pulmonary 
pathology; and this denial of service connection for 
pulmonary pathology, to include pulmonary tuberculosis (PTB) 
with pulmonary emphysema, was confirmed and continued in 
unappealed rating decisions dated February 1990, July 1991, 
and October 1992.  

4.  Evidence submitted since the October 1992 decision by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim of service 
connection for a pulmonary disability.

5.  In a June 1997 rating decision, the RO denied service 
connection for cystolithiasis (now claimed as a kidney 
condition).  A Notice of Disagreement (NOD) was not received 
with in the subsequent one-year period.  

6.  Evidence submitted since the June 1997 decision by itself 
or when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim, and therefore does not raise a reasonable possibility 
of substantiating the claim of service connection for a 
kidney condition or cystolithiasis.

7.  The service-connected IBS is productive of frequent 
episodes of bowel disturbance primarily with abdominal 
distress due to constipation; chronic alternating diarrhea is 
not demonstrated.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
Board's January 1984 decision that denied service connection 
for beriberi, and the claim of service connection for 
beriberi is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

2.  New and material evidence has not been received since the 
RO's October 1992 decision that denied service connection for 
pulmonary pathology, and the claim of service connection for 
a pulmonary disability is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

3.  New and material evidence has not been received since the 
RO's June 1997 decision that denied service connection for a 
cystolithiasis (now claimed as a kidney disorder), and the 
claim of service connection for a kidney disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).

4.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected IBS are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

With regard to claims to reopen based on new and material 
evidence, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  The question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In essence, VA's obligation to provide a claimant with notice 
of what constitutes new and material evidence to reopen a 
service-connection claim includes notice of the type of 
evidence that describes the bases for the denial in the prior 
decision and describes the evidence necessary to establish 
service connection that was not present in the previous 
denial.  

With regard to claims for increased ratings, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in August 2004, January 2005 and March 2005.  

The notification substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.  

The notification also substantially complied with the 
specific requirements of Kent v. Nicholson, 20 Vet. App. 1 
(2006) by explaining what type of evidence was necessary to 
establish the underlying service connection claims, as well 
as how to reopen a previously denied claim of service 
connection, including the reasons for the prior denials of 
those claims.  

Although the notice did not specifically advise the veteran 
of the laws regarding the assignment of effective dates 
and/or initial ratings for any grant of service connection, 
no new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are not reopened.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Regarding the increased rating claim, the notices provided to 
the appellant did not specifically comply with the holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
the Federal Circuit held in Sanders v. Nicholson, 487 F. 3d 
881 (Fed. Cir. 2007), that all VCAA notice errors are 
presumed prejudicial and require reversal unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant; "Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The notice errors in this case did not affect the essential 
fairness of the adjudication because VA has obtained all 
relevant evidence and the appellant has demonstrated actual 
knowledge of what was necessary to substantiate the claim.  
Specifically, a review of the appellant's representative's 
Informal Hearing Presentation, received in September 2008, 
shows that the submission was filed subsequent to the August 
2005 Statement of the Case, which listed all of the relevant 
criteria for an increased rating.  This action by the 
veteran's representative indicates actual knowledge of the 
right to submit additional evidence and of the availability 
of additional process.  As both actual knowledge of the 
veteran's procedural rights, and the evidence necessary to 
substantiate the claim have been demonstrated and he, and 
those acting on his behalf, have had a meaningful opportunity 
to participate in the development of his claim, the Board 
finds that no prejudice to the veteran will result from 
proceeding with adjudication without additional notice or 
process.  Furthermore, as discussed below, it appears that VA 
has obtained all relevant evidence.  Additionally, the 
veteran's IBS was examined at a VA examination in September 
2004, in conjunction with his claim for increase.  

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  Although the 
veteran was not afforded VA examinations to determine the 
likely etiology of the claimed beriberi, pulmonary disability 
and kidney condition, no such examinations are necessary in 
this case because the veteran's previously denied claims are 
not being reopened.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  New and Material Evidence

The veteran seeks to reopen previously denied claims of 
service connection for beriberi, a pulmonary disability, and 
a kidney disorder.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  When "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  

At the time of the prior denial of service connection for 
beriberi, in January 1984, the Board determined that there 
was no current diagnosis of beriberi disability.  The Board 
acknowledged that the veteran was a former prisoner of war 
and was detained or interned for not less than 30 days, 
entitling him to a presumption of in-service incurrence of 
beriberi; however, despite the veteran's lay assertions that 
he had residuals of beriberi, the Board explained that, in 
this case, the presumption did not attach because there was 
no current diagnosis of beriberi for which service connection 
could be established.  

The veteran currently reiterates the same lay assertions.  
That is, the veteran insists that he has a current disability 
as a result of beriberi in service.  Notably, service 
connection has been established for ischemic heart disease as 
a result of beriberi; however, the veteran believes he has 
other disability as a result of beriberi.  The veteran has 
not submitted new and material evidence to reopen the 
previously denied claim of beriberi.  The evidence associated 
with the claims file since the last prior denial in January 
1984 consists of numerous correspondence from the veteran 
reiterating the same assertions.  The veteran has presented 
no medical evidence to support his lay assertions.  This 
evidence, however, does not provide the required competent 
evidence of a current beriberi diagnosis or residual 
therefrom.  Thus, the additional evidence is not new and 
material.  It does not include any competent evidence that 
cures the prior evidentiary defect.  

Rather, the evidence is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim.  It continues to show the veteran's contentions 
and beliefs, but does not provide the requisite current 
disability.  As such, it does not have any bearing on why the 
claim was previously denied; that is, it does not provide any 
medical basis to indicate that the veteran current has 
beriberi or residuals therefrom (other than the already-
service-connected ischemic heart disease).  In addition to 
the evidence being duplicative, the veteran's lay statements 
as to diagnosis or causation may not comprise material 
evidence.  See Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim).  

Evidence submitted since the Board's January 1984 decision, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for beriberi.  New and material evidence has not been 
received since the Board's January 1984 decision and 
reopening the claim is not warranted.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156.

Similarly, no new and material evidence has been received to 
reopen previously denied claims of service connection for a 
pulmonary disability and cystolithiasis, claimed as a kidney 
disorder.  

Although the veteran has current diagnoses of emphysema, 
COPD, and cystolithiasis, there is no medical evidence to 
establish a relationship, or nexus, to service.  

At the time of the prior denial of service connection for a 
pulmonary disability in October 1992 and cystolithiasis in 
June 1997, the RO determined that there was no nexus between 
any current diagnosis of COPD, emphysema or other pulmonary 
pathology and/or kidney disorder service.  

The veteran currently reiterates the same lay assertions.  
That is, the veteran insists that he has a current pulmonary 
and kidney disability as a result of service.  The veteran 
has not submitted new and material evidence to reopen the 
previously denied claims of a pulmonary disability or 
cystolithiasis or other kidney disorder.  The evidence 
associated with the claims file since the last prior denials 
in October 1992 (pulmonary pathology) and June 1997 
(cystolithiasis) consists of numerous correspondence from the 
veteran reiterating the same assertions, and medical records 
showing a continued current diagnosis.  The veteran has 
presented no medical evidence to support his lay assertions 
of a nexus between current disability and service.  Thus, the 
additional evidence is not new and material.  It does not 
include any competent evidence that cures the prior 
evidentiary defect.  

Rather, the evidence is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim.  It continues to show the veteran's contentions 
and beliefs, as well as current disability, but does not 
provide the requisite nexus to service.  As such, it does not 
have any bearing on why the claim was previously denied; that 
is, it does not provide any medical basis to indicate that 
the veteran's current COPD, emphysema tuberculosis or other 
pulmonary pathology, or any kidney condition is related to 
service.  In addition to the evidence being duplicative, the 
veteran's lay statements as to diagnosis or causation may not 
comprise material evidence.  See Moray v. Brown, 5 Vet. App. 
211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim).  

Evidence submitted since the RO's October 1992 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for a pulmonary disability to include COPD, emphysema or PTB.  

Similarly, evidence submitted since the RO's June 1997 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for cystolithiasis or other kidney disorder.  

New and material evidence has not been received since the 
October 1992 or June 1997 decision and reopening the claims 
is not warranted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156.

III.  Increased Ratings

The veteran seeks a rating in excess of 10 percent for the 
service-connected IBS.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's IBS is currently rated under Diagnostic Code 
7319.  Diagnostic Code 7319 is deemed by the Board to be the 
most appropriate, primarily because it pertains specifically 
to the disability at issue (irritable bowel syndrome).  The 
veteran has not asked that an alternative diagnostic code be 
employed, and the Board can identify nothing in the evidence 
to suggest that another diagnostic code would be more 
appropriate.  Accordingly, the veteran is appropriately rated 
under Diagnostic Code 7319.

Under Diagnostic Code 7319 [irritable colon syndrome], a 10 
percent disability rating is warranted for moderate IBS with 
frequent episodes of bowel disturbance and abdominal 
distress.  A 30 percent disability rating is warranted for 
severe IBS with diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress.  
See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2007).

At VA examination in September 2004, the veteran reported no 
nausea or vomiting.  He had constipation with bowel movements 
approximately two times per week, but with no diarrhea in 
between.  There was no rebound abdominal pain or direct 
tenderness.  On examination, the veteran appeared fairly 
nourished.  The diagnosis was IBS.  

There is no other medical evidence of record showing symptoms 
more severe than noted on the September 2004 VA examination 
report.  

The veteran has not described, nor has the clinical evidence 
shown manifestations that more nearly approximate the 
criteria for the assignment of the next higher, 30 percent 
rating.  Specifically, the veteran does not have alternating 
constipation with diarrhea, and constant abdominal distress 
has not been demonstrated.  

The criteria for the assignment of a higher rating have not 
been met during the entire appeal period, as there are no 
distinct time periods where the veteran's symptoms warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected IBS; there is no 
doubt to be resolved; and an increase is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

The appeal to reopen the previously denied claim of service 
connection for beriberi, is denied.  

The appeal to reopen the previously denied claim of service 
connection for a pulmonary disability, is denied.

The appeal to reopen the previously denied claim of service 
connection for a kidney condition, is denied.  

An increased rating for the service-connected IBS is denied.  


REMAND

The veteran seeks service connection for hemorrhoids.  The 
veteran's claim was denied because the RO determined that 
there was no relationship between the veteran's current 
hemorrhoids and his period of active service.  

Although there is no evidence of in-service hemorrhoids, the 
RO failed to consider whether the veteran's hemorrhoids were 
secondary to the service-connected IBS.  It is entirely 
possible that the veteran's IBS, which is primarily 
manifested by constipation, is causing, or aggravating the 
veteran's hemorrhoids.  

In considering this matter on appeal the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, the 
veteran should be scheduled for a VA examination to determine 
the likely etiology of the veteran's hemorrhoids, to include 
whether they are secondary to the service-connected IBS, or 
aggravated by the IBS.  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

The term "disability" as used in 38 U.S.C.A. § 1110, refers 
to impairment of earning capacity, and that such definition 
of disability mandates that any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Thus, 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995)

In light of the Allen case, the RO must consider whether the 
veteran's hemorrhoids are proximately due to or the result of 
his service-connected IBS pursuant to 38 C.F.R. § 3.310(a).  
If however, the RO determines that the veteran's hemorrhoids 
are not proximately due to or the result of his service-
connected disability, the RO must now also consider whether 
the veteran has a separate hemorrhoid disorder which has been 
aggravated by his service-connected IBS disability, and, if 
so, the level of disability attributable to aggravation must 
be determined.  In order to determine these questions, the 
Board finds that a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  Expedited handling is 
required.

1.  Send the veteran a duty-to-assist 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159, that notifies the 
claimant of the information and evidence 
not of record that is necessary to 
substantiate a claim of secondary service 
connection, which information and 
evidence VA will obtain, which 
information and evidence the claimant is 
expected to provide, and which includes 
an explanation as to the information and 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the hemorrhoids, and in particular, 
whether it is caused or aggravated by the 
service-connected IBS.  All indicated 
tests should be completed.  The claims 
file should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
provide specific comments as to any 
relationship between the veteran's 
service-connected IBS, and his 
hemorrhoids.  The examiner should also 
indicate if the veteran's service-
connected IBS disability aggravates the 
hemorrhoids, without regard to causation, 
and if so, what level of disability is 
attributable to aggravation.  A complete 
rationale should accompany all opinions 
expressed.

3.  Readjudicate the veteran's claim of 
entitlement to service connection for 
hemorrhoids, to include as secondary to 
the service-connected IBS.  Specifically 
consider whether the veteran has 
hemorrhoids secondary to his service-
connected IBS, taking into consideration 
the provisions of 38 C.F.R. § 3.310(a) 
and the directives set forth in Allen 
regarding aggravation.  If any action 
taken is adverse to the veteran, he and 
his representative should be furnished an 
SSOC and afforded an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


